DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Response to Arguments
Applicant's arguments filed January 4, 2021 (hereinafter "Remarks”) have been fully considered but they are not persuasive.

On pages 9-10, Applicant argues “[a]s shown in Chen’s FIGS. 1A-D, appearance decoration layer 130 forms a logo in the corner of Chen’s touch panel 100a and only covers a small portion of the touch panel.  As a result, as shown in Chen’s FIG. 1B, appearance decoration layer 130 is only formed in a small portion of buffer layer 190 and does not extend substantially across buffer layer 190.”  Examiner is not persuaded.
As shown in Fig. 1C, there is an embodiment in Chen where layer 130 substantially extends across a smaller buffer layer 190.



Examiner notes Official Notice was limited to “usage of physical vapor deposition” which was then used as part of a larger obviousness rejection (see pages 16-17 of the Office Action dated October 1, 2020).


On pages 11-12 of the Remarks, Applicant argues "[t]his Official Notice is improper as ‘physical vapor deposition layers on the buffer layer,’ are not ‘capable of instant and unquestionable demonstration as being well-known.’”  Examiner disagrees and notes that MPEP § 2144.03(c) states: 
“To adequately traverse such a finding, an applicant must specifically point out the supposed errors in the examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art. See 37 CFR 1.111(b). See also Chevenard, 139 F.2d at 713, 60 USPQ at 241 (“[I]n the absence of any demand by appellant for the examiner to produce authority for his statement, we will not consider this contention.”). A general allegation that the claims define a patentable invention without any reference to the examiner’s assertion of official notice would be inadequate. If applicant adequately traverses the examiner’s assertion of official notice, the examiner must provide documentary evidence in the next Office action if the rejection is to be maintained. See 37 CFR 1.104(c)(2). See also Zurko, 258 F.3d at 1386, 59 USPQ2d at 1697 (“[T]he Board [or examiner] must point to some concrete evidence in the record in support of these findings” to satisfy the substantial evidence test). If the examiner is relying on personal knowledge to support the finding of what is known in the art, the examiner must provide an affidavit or declaration setting forth specific factual statements and explanation to support the finding. See 37 CFR 1.104(d)(2).  If applicant does not traverse the examiner’s assertion of official notice or applicant’s traverse is not adequate, the examiner should clearly indicate in the next Office action that the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate. If the 

Examiner notes that Applicant has inadequately traversed the official notice.  To clarify, Applicant has not specifically pointed out why the usage of physical vapor deposition is not common knowledge but has rather argued the record lacks documentary evidence.

Nevertheless, in the interest of compact prosecution, Examiner directs Applicant to the PERTINENT ART section from the Office Action dated October 1, 2020 which already discloses “Lin et al. (USPN 2016/0117018) and Zhong et al. (USPN 2014/0210836) teach physical vapor deposition (PVD).”
In the interest of compact prosecution, Examiner notes the specification as filed appears to disclose a high level concept of PVD without specific technical details.  If Applicant believes his PVD on the buffer layer is distinguishable from what is known in the art, Examiner suggests amending the claims and providing specific citations to the specification as filed to avoid potential rejections under 35 U.S.C. §112.  See also MPEP 2164.03 regarding the relation between enablement and predictability in the art: "if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling" (emphasis added).
   
 
Applicant's remaining arguments have been fully considered but they are not persuasive and/or moot in view of the new ground(s) of rejection.  Furthermore, the common knowledge or well-known in the art statements presented in the prior office action are now taken to be admitted prior art because Applicant either failed to traverse the Examiner’s assertion of official notice or the traversal was inadequate, as discussed above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-8 are is/are rejected under 35 U.S.C. 103 as being unpatentable over St. Clair (USPN 2014/0028572) in view of Chen et al. (USPN 2014/0367242).
With respect to Claim 1, St. Clair teaches an electronic device (Figs. 1 and 2), having an interior and an exterior (Figs. 1 and 2 teach a mobile device (200) with at least front and rear surfaces that read on the housing.  The interior is located between the front and rear surfaces and the exterior is on the outside), the electronic device comprising:
a layer that forms an exterior surface (Fig. 2 and paragraph [0017] teach the rear housing includes a touch surface). 

Chen teaches a known technique including specific layers in a touch component of an electronic device (Figs. 1A-5B).  Specifically, Chen teaches a transparent layer that forms an exterior surface, wherein the transparent layer has a first surface facing the exterior and an opposing second surface facing the interior (Figs. 1A-5B, item 110 and paragraph [0024] teach a glass substrate is used as part of the touch screen); a buffer layer on the second surface of the transparent layer (Figs. 1A-5B, item 190 teaches a buffer layer in contact with glass substrate 110); at least one inorganic layer that extends substantially across the buffer layer, wherein the buffer layer is interposed between the at least one inorganic layer and the glass layer (Figs. 1A-5B, item 190 teaches a buffer layer in contact with glass substrate 110 on a first surface and inorganic layer 130 on a second surface.  Fig. 1C teaches inorganic buffer layer 130 extends substantially across buffer layer 190a); and at least one ink layer on the at least one inorganic layer (Figs. 1A-5B, items 140 and 150 and at least paragraphs [0026] and [0031]).

Chen’s known technique of including specific layers in a touch component of an electronic device would have been recognized by one skilled in the art as applicable to the base process/product of St. Clair and the results would have been predictable and resulted in modifying at least the rear touch screen of St. Clair to include a transparent layer that forms an exterior surface, wherein the transparent layer has a first surface facing the exterior and an opposing second surface facing the interior; a buffer layer on the second surface of the transparent layer; at least one inorganic layer that extends substantially across the buffer layer, wherein the buffer layer is interposed between the at least one inorganic layer and the glass layer; and at least one ink layer on the at least one inorganic layer which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made (Pre-AIA ) or before the effective filing date of the claimed invention (AIA ).


With respect to claim 5, St. Clair in view of Chen teach the electronic device defined in claim 1, discussed above, wherein the at least one inorganic layer comprises a stack of dielectric layers of alternating higher and lower refractive index values (Chen, Figs. 1A-5C, items 130 and 150 and at least paragraph [0035] teach the stack combination can include a bi-layer structure of silicon dioxide (SiO.sub.2) and silicon nitride (SiN.sub.x), in which the refractive index of the silicon nitride is higher than the refractive index of the silicon dioxide, so that the reflection light from the buffer layer 150a and the reflection light from the touch-sensing element 120 interfere with one another). 
With respect to claim 6, St. Clair in view of Chen teach the electronic device defined in claim 5, discussed above, wherein the at least one ink layer comprises a plurality of ink layers and wherein a lowermost ink layer of the plurality of ink layers is in direct contact with an uppermost dielectric layer of the stack of dielectric layers (Chen, Figs. 1A-5B, items 140 and 150 and at least paragraphs [0026] . 
With respect to claim 7, St. Clair in view of Chen teach the electronic device defined in claim 6, discussed above, wherein the buffer layer has opposing first and second surfaces, wherein the first surface of the buffer layer is on the second surface of the transparent layer, and wherein the second surface is in direct contact with a lowermost dielectric layer of the stack of dielectric layers (Chen, Figs. 1A-5B, item 190 teaches a buffer layer in contact with glass substrate 110 on a first surface and inorganic layer 130 on a second surface).

With respect to claim 8, St. Clair in view of Chen teach the electronic device defined in claim 1, discussed above, further comprising a display having a cover glass that forms an additional exterior surface that is opposite from the exterior surface formed by the transparent layer (St. Clair, Fig. 2, item 201 and paragraph [0017] teach a touch display on the front exterior opposite the rear; Chen, Figs. 1A-5B, item 110 and paragraph [0024] teach a glass substrate is used as part of the touch screen). 


Claims 2 and 16-18 are is/are rejected under 35 U.S.C. 103 as being unpatentable over St. Clair (USPN 2014/0028572) in view of Chen et al. (USPN 2014/0367242) and further in view of Namkung (USPN 2015/0195915).

Namkung teaches a known technique using embedded particles in a polymer layer (paragraphs [0053]-[0059]).
St. Clair in view of Chen teaches a base process/product of an electronic device including a buffer layer comprising a polymer which the claimed invention can be seen as an improvement in that the buffer layer comprises a binder material and inorganic filler particles embedded in the binder material.  Namkung teaches a known technique of using embedded particles in a polymer layer that is comparable to the base process/product.
Namkung’s known technique of using embedded particles in a polymer layer would have been recognized by one skilled in the art as applicable to the base process/product of St. Clair in view of Chen and the results would have been predictable and resulted in a device wherein the buffer layer comprises a binder material and inorganic filler particles embedded in the binder material which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made (Pre-AIA ) or before the effective filing date of the claimed invention (AIA ).


With respect to Claim 16, St. Clair teaches an electronic device (Figs. 1 and 2), having an interior and an exterior (Figs. 1 and 2 teach a mobile device (200) with at least front and rear surfaces that read on the housing.  The interior is located between the front and rear surfaces and the exterior is on the outside), the electronic device comprising:
a layer that separates the interior from the exterior (Fig. 2 and paragraph [0017] teach the rear housing includes a touch surface). 
However, St. Clair fails to expressly teach a glass layer that separates the interior from the exterior; a buffer layer on the glass layer, wherein the buffer layer comprises a polymer layer with embedded silicon dioxide particles, wherein the buffer layer has opposing first and second surfaces, and wherein the first surface contacts the glass layer; a stack of at least two inorganic dielectric layers that extend substantially across the second surface of the buffer layer; a plurality of ink layers on the stack, wherein the stack is interposed between the plurality of ink layers and the buffer layer (Examiner notes St. Clair is silent on the specifics of the components included with the mobile device).
a glass layer that separates the interior from the exterior (Figs. 1A-5B, item 110 and paragraph [0024] teach a glass substrate is used as part of the touch screen); a buffer layer on the glass layer (Figs. 1A-5B, item 190 teaches a buffer layer in contact with glass substrate 110), wherein the buffer layer comprises silicon dioxide (Figs. 1A-5C, item 190 and at least paragraph [0035] teach the stack combination can include a bi-layer structure of silicon dioxide (SiO.sub.2) and silicon nitride (SiN.sub.x), in which the refractive index of the silicon nitride is higher than the refractive index of the silicon dioxide), wherein the buffer layer has opposing first and second surfaces, and wherein the first surface contacts the glass layer (Figs. 1A-5B, item 190 teaches a buffer layer in contact with glass substrate 110 on a first surface and inorganic layer 130 on a second surface); a stack of at least two inorganic dielectric layers that extend substantially across the second surface of the buffer layer (Figs. 1A-5C, items 130 and 150 and at least paragraph [0035] teach the stack combination can include a bi-layer structure of silicon dioxide (SiO.sub.2) and silicon nitride (SiN.sub.x), in which the refractive index of the silicon nitride is higher than the refractive index of the silicon dioxide, so that the reflection light from the buffer layer 150a and the reflection light from the touch-sensing element 120 interfere with one another.  Fig. 1C teaches inorganic layers 130 and 150 extend substantially across buffer layer 190a); a plurality of ink layers on the stack, wherein the stack is interposed between the plurality of ink layers and the buffer layer (Figs. 1A-5B, items 140 and 150 and at least paragraphs [0026] and [0031]).

Chen’s known technique of including specific layers in a touch component of an electronic device would have been recognized by one skilled in the art as applicable to the base process/product of St. Clair and the results would have been predictable and resulted in modifying at least the rear touch screen of St. Clair to include a glass layer that separates the interior from the exterior; a buffer layer on the glass layer, wherein the buffer layer comprises a polymer layer with embedded silicon dioxide particles, wherein the buffer layer has opposing first and second surfaces, and wherein the first surface contacts the glass layer; a stack of at least two inorganic dielectric layers that extend substantially across the second surface of the buffer layer; a plurality of ink layers on the stack, wherein the stack is interposed between the plurality of ink layers and the buffer layer which results in an improved process/product.

St. Clair in view of Chen teach a polymer layer with silicon dioxide.  
However, St. Clair in view of Chen fail to expressly teach wherein the buffer layer comprises a polymer layer with embedded silicon dioxide particles (paragraph [0036] of Chen teaches a polymer layer but is silent on inorganic filler particles). 
Namkung teaches a known technique using embedded particles in a polymer layer (paragraphs [0053]-[0059]).
St. Clair in view of Chen teaches a base process/product of an electronic device including a buffer layer comprising silicon dioxide which the claimed invention can be seen as an improvement in that the buffer layer comprises a polymer layer with embedded silicon dioxide particles.  Namkung teaches a known technique of using embedded particles in a polymer layer that is comparable to the base process/product.
Namkung’s known technique of using embedded particles in a polymer layer would have been recognized by one skilled in the art as applicable to the base process/product of St. Clair in view of Chen and the results would have been predictable and resulted in wherein the buffer layer comprises a polymer layer with embedded silicon dioxide particles which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made (Pre-AIA ) or before the effective filing date of the claimed invention (AIA ).


With respect to claim 17, St. Clair in view of Chen and further in view of Namkung teach the electronic device defined in claim 16, discussed above, wherein the stack of at least two inorganic dielectric layers comprises a plurality of inorganic dielectric layers with alternating high and low refractive index values that form a thin-film interference filter (Figs. 1A-5C, items 130 and 150 and at least paragraph [0035] teach the stack combination can include a bi-layer structure of silicon dioxide (SiO.sub.2) and silicon nitride (SiN.sub.x), in which the refractive index of the silicon nitride is higher than the refractive index of the silicon dioxide, so that the reflection light from the buffer layer 150a and the reflection light from the touch-sensing element 120 interfere with one another). 
With respect to claim 18, St. Clair in view of Chen and further in view of Namkung teach the electronic device defined in claim 17, discussed above, wherein the glass layer has a first surface that faces the exterior and an opposing second surface (St. Clair, Fig. 2, and paragraph [0017]; and Chen, Figs. 1A-5B, item 110 and paragraph [0024] teach a glass substrate is used as part of the touch screen) and wherein the thin-film interference filter forms a partially reflective mirror on the second surface of the glass layer (Chen, Figs. 1A-5C, items 130 and 150 and at least paragraph [0035] teach the stack combination.  Examiner notes the term “on” is subject to a reasonably broad interpretation). 

Claims 3-4 are is/are rejected under 35 U.S.C. 103 as being unpatentable over St. Clair (USPN 2014/0028572) in view of Chen et al. (USPN 2014/0367242) and in view of Namkung (USPN 2015/0195915) and further in view of Kaskel et al. (USPN 2007/0219293).

With respect to claim 3, St. Clair in view of Chen and further in view of Namkung teach the electronic device defined in claim 2, discussed above, wherein the transparent layer is a glass layer (St. Clair, Fig. 2 and paragraph [0017] teach the rear housing includes a touch surface; and Chen, Figs. 1A-5B, item 110 and paragraph [0024] teach a glass substrate is used as part of the touch screen), wherein the inorganic filler particles are transparent particles (), and wherein the polymer comprises an acrylic polyester mix (Namkung, Claims 33, 40 and paragraph [0036]). 
However, St. Clair in view of Chen and further in view of Namkung fail to expressly teach wherein the inorganic filler particles are transparent nanoparticles (emphasis added).
Kaskel teaches a known technique using transparent nanoparticles as inorganic filler (paragraph [0029] teaches transparent polymer including SiO2 nanoparticles).

Kaskel’s known technique of using transparent nanoparticles as inorganic filler would have been recognized by one skilled in the art as applicable to the base process/product of St. Clair in view of Chen and further in view of Namkung and the results would have been predictable and resulted in the inorganic filler particles being transparent nanoparticles which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made (Pre-AIA ) or before the effective filing date of the claimed invention (AIA ).
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
	
	With respect to claim 4, St. Clair in view of Chen in view of Namkung and further in view of Kaskel teach the electronic device defined in claim 3, discussed above, wherein the binder material comprises a siloxane promotion additive (Chen, and wherein the nanoparticles comprise silicon dioxide nanoparticles (Kaskel, paragraph [0029] teaches transparent polymer including SiO2 nanoparticles). 

Claims 19 and 20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over St. Clair (USPN 2014/0028572) in view of Chen et al. (USPN 2014/0367242) in view of Namkung (USPN 2015/0195915) and further in view of Applicant Admitted Prior Art (hereinafter “AAPA”).

With respect to claim 19, St. Clair in view of Chen and further in view of Namkung teach the electronic device defined in claim 18, discussed above,wherein a lowermost inorganic dielectric layer of the plurality of inorganic dielectric layers is in direct contact with the second surface of the buffer layer (Chen, Figs. 1A-5C, items 130 and 190). 
However, St. Clair in view of Chen in view of Namkung fail to expressly teach wherein the plurality of inorganic dielectric layers are physical vapor deposition layers on the buffer layer.
AAPA teaches usage of physical vapor deposition is well known in the art (based on prior Official Notice).  
St. Clair in view of Chen in view of Namkung teaches a base process/product of an electronic device including inorganic dielectric layers and a buffer layer which the 
AAPA’s known technique of physical vapor deposition would have been recognized by one skilled in the art as applicable to the base process/product of St. Clair in view of Chen in view of Namkung and the results would have been predictable and resulted in a device wherein the plurality of inorganic dielectric layers are physical vapor deposition layers on the buffer layer which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made (Pre-AIA ) or before the effective filing date of the claimed invention (AIA ).
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
	
	With respect to claim 20, St. Clair in view of Chen in view of Namkung and further in view of AAPA teach the electronic device defined in claim 19, discussed above, wherein an uppermost inorganic dielectric layer of the plurality of inorganic dielectric layers is in direct contact with a lowermost ink layer of the plurality of ink layers (Chen, Figs. 1A-5C, items 140 and 150).

 
Allowable Subject Matter
Claims 9 and 11-15 are allowed.


Pertinent Art
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
At least paragraph [0020] of Harikrishna Mohan et al. (USPN 2017/0117503) and at least paragraph [0084] of Liu (USPN 2016/0141219) teach physical vapor deposition (PVD).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO J XAVIER whose telephone number is (571)270-7688.  The examiner can normally be reached on M-F 530am-2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/Antonio Xavier/Primary Examiner, Art Unit 2623